
	

114 HRES 126 IH: Expressing the sense of the House of Representatives regarding United States efforts to promote Israeli–Palestinian peace.
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 126
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Ms. Lee submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding United States efforts to promote
			 Israeli–Palestinian peace.
	
	
 Whereas United States support for a two-state solution to the Israeli–Palestinian conflict is based on the recognition that this solution can both best serve Israel’s security and permanence as a Jewish and democratic homeland while helping the Palestinian people achieve a future of independence and national self-determination;
 Whereas a true and lasting two-state solution is essential to the resolution of Israeli–Arab disputes and to the achievement of long-term peace and stability in the broader Middle East;
 Whereas a true and lasting two-state solution is in the national security interests of the United States and to ensure the safety and security of Israel;
 Whereas a true and lasting two-state solution will only be established through resolution of outstanding issues between Israel and the recognized leadership of the Palestinian people;
 Whereas successive United States Presidents and successive United States Congresses have recognized that promoting Israeli–Palestinian and Israeli–Arab peace is an integral element of the United States commitment to Israel’s security and its survival, as well as to the stability of the entire Middle East region;
 Whereas successive United States administrations, led by Presidents from both parties, have invested substantial diplomatic resources in support of peace efforts, including under—
 (1)President Ronald Reagan, the 1982 Reagan Plan for Middle East Peace; (2)President George H.W. Bush, the 1991 Madrid Peace Conference;
 (3)President Bill Clinton, the 1993 Oslo Accords, the 1995 Wye River Memorandum, the 2000 Camp David Summit, and the 2000 Clinton Parameters;
 (4)President George W. Bush, the 2001 Sharm El-Sheikh Fact-Finding Committee Report, also known as the Mitchell Report, the 2003 Roadmap for Peace in the Middle East, the 2005 Agreement on Movement and Access, and the 2007 Annapolis Conference; and
 (5)President Barack Obama, the 2009 appointment of Senator George Mitchell as the United States Special Envoy for Middle East peace, and the tireless efforts of Secretary of State John Kerry to pursue a lasting resolution to the conflict via negotiations with Israel and the Palestinians;
 Whereas Hamas does not recognize Israel’s right to exist, has repeatedly launched rocket and missile attacks against and built tunnels into Israel, has not disavowed violence, and does not recognize or abide by existing binding agreements;
 Whereas the State of Israel is subject to existential threats from those seeking to deny the deep historical, cultural, and spiritual connection of the Jewish people to their homeland;
 Whereas, on March 21, 2013, while speaking in both Ramallah and Jerusalem, President Obama stated that the Palestinian people deserve an end to occupation and the daily indignities that come with it.;
 Whereas President Obama added, It is not right to prevent Palestinians from farming their lands; to restrict a student’s ability to move around the West Bank; or to displace Palestinian families from their home. Neither occupation nor expulsion is the answer. Just as Israelis built a state in their homeland, Palestinians have a right to be a free people in their own land.;
 Whereas the loss of lives in Gaza and Israel during the summer of 2014 surrounding Israel’s Operation Protective Edge demonstrate that there is no military solution to this conflict and Hamas’ terror tactics will never lead to a Palestinian future of self-determination;
 Whereas successive United States administrations have opposed Israeli settlements in the occupied territories, recognizing them to be a political and security liability for Israel and an impediment to efforts to achieve a negotiated resolution to the Israeli–Palestinian conflict, among other reasons; and
 Whereas the United States goal of helping to secure Israel’s security and safety as a democratic homeland for the Jewish people well into the future is best served through achievement of an agreement between Israel and the Palestinians to resolve their conflict: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms its commitment to supporting United States actions that promote peace between Israel and the Palestinians and are designed to ensure the safety and security of Israel and its people;
 (2)reaffirms its support for previous agreements reached between Israel and the Palestinians and adopted by third parties that recognize Israel’s right to exist and promote a Palestinian state to meet the legitimate aspirations of the Palestinian people for self-determination within their own nation;
 (3)commends the Obama administration and its predecessors for their resolute commitment to Israel’s survival and security and for their efforts to demonstrate this commitment through the promotion of Israeli–Palestinian negotiations to achieve a resolution of their conflict and the establishment of a long-term peace in the region;
 (4)calls on Hamas to recognize Israel’s right to exist, denounce violence, abide by existing agreements, and to prevent rocket and missile attacks against Israel;
 (5)calls upon states, international organizations, and individuals to oppose efforts to deny the deep historical, cultural, and spiritual connection of the Jewish people to Israel;
 (6)calls upon Arab and Muslim-majority states to build upon efforts such as the Arab Peace Initiative, combat anti-Israel extremism, and otherwise work towards full normalization of state-to-state relations with the State of Israel;
 (7)calls on the Israeli Government to cease support for and to prevent further settlement expansion in the Occupied Territories;
 (8)commends the Obama administration for supporting Israel’s Iron Dome Missile Defense System to help intercept rocket attacks and prevent them from devastating civilian populations in Israel, which saved countless Israeli lives during Operation Protective Edge;
 (9)calls on Israel and Hamas to uphold the existing ceasefire agreement and exercise strong caution so as to avoid an escalation that would only lead to further violence, destruction, and loss of life;
 (10)applauds the Obama administration’s recent efforts to facilitate negotiations to achieve a peace agreement between Israel and the Palestinian people and urges continued robust efforts towards a peaceful resolution; and
 (11)calls on President Obama to establish a framework for a final agreement backed by a strong international coalition of stakeholders including The Quartet to provide assurance to the negotiating parties that their agreement will be enduring and enforceable.
			
